DETAILED ACTION
Claims 16, 17, 19–33, 35, and 37 are currently pending in this Office action.  Claims 21 and 26–32 are withdrawn as being directed to non-elected inventions.  Claims 1–15, 18, 34, 36, and 38–50 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The previous rejection of claim 18 as being indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendment canceling claim 18.
Terminal Disclaimer
The terminal disclaimer filed on 04/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11274198 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Raphael on June 2, 2022.

The application has been amended as follows: 
Cancel claims 28–30
In claim 31 line 1:
replace “method” with  --- molded article ---
replace “29” with   --- 27 ---
replace “used in” with   --- a component of or article for ---
In claim 32 line 2 between “component” and “or” insert   ---  of  --- 

Reasons for Allowance
	Claims 16, 17, 19–27, 31–33, 35, and 37 are allowed.
Claims 21, 26, 27, 31, and 32, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions I–V, as set forth in the Office action mailed on 10/22/2021, is hereby withdrawn and claims 21, 26, 27, 31, and 32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
The previous rejections of:
claims 16, 33, and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa et al. (JP 2009-098557 A, machine translation); and
claim 17 under 35 U.S.C. 103 as being unpatentable over Maekawa
are withdrawn in due to the amendment to claim 16 narrowing the at least one modified organopolysiloxane compound to a polyester-polysiloxane-block copolymer.  Maekawa teaches a crosslinked siloxane but does not teach a polyester-polysiloxane-block copolymer.
The terminal disclaimer discussed above overcomes the previous provisional nonstatutory double patenting rejections made over claims from 16/632914 (now issued as US 11274198 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763